Citation Nr: 1604445	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-07 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for heart palpitations.

2.  Entitlement to service connection for headaches, claimed as sinus headaches.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anal fissure.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for traumatic iritis of the right eye.

6.  Entitlement to an increased rating for service-connected low back disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected hypertension, currently evaluated as 10 percent disabling.
8.  Entitlement to a compensable disability rating for service-connected anemia.

9.  Entitlement to a compensable disability for service-connected onychomycosis.

10.  Entitlement to a compensable disability rating for service-connected left ankle scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2009 and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

As will be explained below, the issue of entitlement to service connection for heart palpitations is being decided herein.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.



FINDING OF FACT

The Veteran does not have a heart disability manifested by heart palpitations.


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart palpitations are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the heart palpitations claim, a pre-decisional notice letter in May 2008 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of her claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of her claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was afforded a VA examination in September 2008.  The examination report indicates that the VA examiner thoroughly reviewed the Veteran's past medical history, documented her complaints, reviewed the pertinent periodicals identified by the Veteran, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the September 2008 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.



II.  Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this matter, the Veteran contends that she suffers from a heart disability manifested by heart palpitations.  For the reasons set forth below, the Board concludes that service connection is not warranted.

Initially, the Board notes that the Veteran is diagnosed with hypertension, for which she has been service-connected.  See the rating decision dated January 2007.

Crucially, the competent and probative evidence of record contains no showing of a heart disability.  Indeed, the Veteran was afforded a VA examination in September 2008, at which time the examiner reported that the Veteran had no heart disease.  The examiner noted the Veteran's history of heart palpitations including such palpitations while on active duty.  In fact, the examiner reported that the Veteran's heart palpitations, which occurred on active duty, are the "exactly the same" as those she currently experiences.  However, the examiner explained that the Veteran has no underlying heart disability.  The examiner indicated that "a diagnosis is still left pending" until review of an electrocardiogram could be accomplished.  It was also reported that, upon subsequent review, the  electrocardiogram was normal.

It is undisputed that the Veteran experiences heart palpitations, which began on active duty.  See the STRs dated May 2002, June 2002, December 2002, dental health questionnaire dated April 2003, and the Report of Medical History dated August 2006.  Critically, electrocardiogram and Holter monitor testing performed during the Veteran's military service revealed normal results.  See the STRs dated May 2002 and June 2002.  Post-service treatment records indicate that the Veteran continued to experience heart palpitations after her military discharge.  See the treatment records dated March 2008 and August 2008.  However, her treatment records and the September 2008 VA examination do not reflect the presence of an underlying heart disability manifested by heart palpitations.

In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that the heart palpitations are indicative of a continuing heart disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that heart palpitations may be a symptom of a heart condition would likely be known to the Veteran; therefore, her contention that she has heart palpitations has some tendency to establish a diagnosis.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit a current heart disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claim of entitlement to service connection for heart palpitations is denied.





ORDER

Entitlement to service connection for heart palpitations is denied.


REMAND

With respect to the claimed headaches (claimed as sinus headaches), STRs document multiple complaints of headaches.  See the STRs dated February 1995, January 1998, August 1998, and December 2000.  Post-service treatment records show continuing complaints of headaches.  See, e.g., VA treatment records dated February 2012, June 2013, and October 2014.  Moreover, as noted by the Veteran's representative, the Veteran has recently been diagnosed with pseudotumor cerebri.  See the VA treatment records dated February 2012 and December 2014.

Crucially, the Veteran has not been afforded a VA examination to address this claim.  As such, this matter presents certain medical questions, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of nexus pertaining to the pending claim.

Also, upon remand, ongoing medical records should be obtained.

With respect to the matters of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for asthma, anal fissure, and traumatic iritis of the right eye, as well as the claims for increased ratings as to low back disability, hypertension, anemia, onychomycosis, and left ankle scar, these issues were decided in an August 2015 rating decision.  In September 2015, the Veteran expressed timely disagreement with the denials.  To date, however, no statement of the case has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from June 2015.  All such available documents must be associated with the claims file.

2. In addition, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed headaches.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military headache symptomatology.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed headaches had their clinical onset in service or are otherwise related to a disease or injury incurred in service.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Separately, issue a statement of the case addressing whether new and material evidence has been submitted to reopen claims of entitlement to service connection for asthma, anal fissure, and traumatic iritis of the right eye, as well as increased ratings for low back disability, hypertension, anemia, onychomycosis, and left ankle scar.  In connection therewith, the Veteran and her representative should be provided with appropriate notice of her appellate rights.  If, and only if, the Veteran perfects an appeal of these issues should the matters be returned to the Board.

4. Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for headaches.  If a benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


